741 N.W.2d 366 (2007)
Roman J. BARNWELL (Deceased), and Mary Jane Barnwell (Spouse), Plaintiff-Appellee,
v.
CITY OF PETOSKEY, and Michigan Municipal League Workers' Compensation Fund, Defendants-Appellants.
Docket No. 134853. COA No. 277195.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the August 16, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are *367 not persuaded that the question presented should be reviewed by this Court.